Citation Nr: 1243750	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-22 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disability, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In November 2008, a local hearing was held before a Hearing Officer at the Lincoln, Nebraska RO.  A transcript of that proceeding has been associated with the claims folder.  Additionally, the Board notes that the Veteran was scheduled for a video conference hearing on June 30, 2010, for which he failed to report.  He was notified of this hearing via a May 27, 2010, letter.  As the Veteran failed to report for this scheduled hearing, he has offered no good cause for his failure to report, and he has not requested that this hearing be rescheduled, the Board will proceed to adjudicate the claims below.

In a November 2011 rating decision, the Appeals Management Center (AMC) granted service connection for restless leg syndrome of the bilateral lower extremities.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

The Board remanded the above-noted claims in an October 2010 decision.  The requested action was taken and the case has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a lung disability that is etiologically related to a disease, injury, or event in service-including exposure to herbicides.


CONCLUSIONS OF LAW

1.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

2.  A lung disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2007 and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided two VA examinations in November 2010.  The examiners considered the Veteran's complaints of tinnitus since service and lung problems, as well as the service treatment records, post-service treatment records, and conducting physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's lung disability and tinnitus were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, certain respiratory cancers, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

Tinnitus

The Veteran contends that he has tinnitus related to noise exposure during military service.  Specifically, he reported developing tinnitus following exposure to acoustic trauma from a serious explosion aboard the U.S.S. Enterprise.  

A review of the Veteran's STRs shows no reports of or complaints related to hearing trouble or ringing in the ears.  

In a June 2007 tinnitus questionnaire, the Veteran reported constant buzzing in both ears since service.  

The Board notes that the Veteran underwent a VA audiological examination in September 2007.  The examiner noted that the Veteran reported his tinnitus to have an onset of approximately 10 years ago, in the late 1980's or 1990's.  The examiner concluded by determining that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure that occurred more than 30 years ago.  She provided no rationale for her opinion.  

In a March 2008 statement, the Veteran indicated that he has experienced ringing and buzzing in his ears "for years."  

In his June 2008 notice of disagreement (NOD), the Veteran stated that he told the September 2007 VA examiner that his tinnitus got worse in the 1980's and 1990's, not that it started in the 1980's or 1990's.  In the August 2010 Informal Hearing Presentation, it was argued that the Veteran has consistently asserted throughout the processing of his claim that his tinnitus had its onset in service and, as such, the September 2007 VA examiner based her opinion regarding the etiology of the Veteran's tinnitus on an inaccurate medical history.  Thus, the Board remanded this claim for a new VA examination and opinion.  

Pursuant to the Board's October 2010 remand, the Veteran was afforded a VA audiological examination in November 2010.  He reported in-service noise exposure aboard his ship from aircraft, post-service employment as a gardener, and no recreational noise exposure.  The examiner listed the Veteran's reported history of tinnitus for approximately 20 years.  The Veteran described the tinnitus as being constant.  Following review of the STRs and upon examination of the Veteran, the examiner opined that the Veteran's tinnitus was less likely than not related to his military service.  His rationale was that the Veteran did not have service-related bilateral hearing loss to which his tinnitus could be related.  Further, the examiner indicated, the Veteran did not have reports of tinnitus for many years following service, and he related that its onset was approximately 20 years prior.  The examiner noted that there is a high correlation between bilateral hearing loss, tinnitus, and noise exposure.  The presence of ratable hearing loss following service (or audiometric configuration consistent with noise exposure) is a strong indicator that any reported tinnitus is also related to that noise exposure.  He stated that conversely, normal hearing at discharge from service strongly suggests that any reported tinnitus is less likely to be from noise exposure in service, and because this Veteran's hearing was normal at separation, it is less likely that his tinnitus is related to in-service noise exposure.  The examiner opined that, therefore, it was more likely that the Veteran's complaints of tinnitus were due to existing hearing loss and/or noise exposure following service.  

The Board concludes that the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for tinnitus.  

In reaching that decision the Board has considered the Veteran's statements regarding his tinnitus onset in service and subsequent continuous symptoms.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Veteran has been inconsistent as to the onset of his tinnitus.  In some instances, he appears to be implying that his symptoms began while on active duty, while on other occasions, he reported a date of onset during the last two decades.

The Board recognizes that the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  

The Board finds that although the Veteran is competent to report the onset of his tinnitus in service and thereafter, the Board finds that his statements implying that the onset was during military service lack credibility.  As noted, the Veteran reported during his initial VA examination that he first noticed ringing in the 1980's or 1990's, but he later asserted that he only meant it worsened at that time.  However, during a second VA examination, he alleged a date of onset of 20 years, which is again rougly consistent with it having began in the 1980's or 1990's.  Ultimately, in considering the Veteran's various assertions, the Board finds the Veteran's consistent reports offered directly to health care providers during the course of examination to be inherently the most credible.  Therefore, the Board finds any contrary allegations of continuity of symptomatology since service to not be credible.  

Further, the Board finds that the November 2011 VA audiology opinion of significant probative value.  The examiner interviewed the Veteran, reviewed the claims file and medical records, and examined the Veteran.  The examiner provided a sufficient and thorough rationale for the opinions provided.

In summary, tinnitus was not reported or diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current tinnitus to service, and, in fact, there is medical evidence to the contrary.  The Board does not find the Veteran's reports of ongoing tinnitus from service to be credible evidence.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert at 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Lung Disability

The Veteran contends that he currently has a lung disability caused by exposure to herbicides.  VA has conceded that the Veteran has been exposed to herbicides during service.  

A review of the Veteran's service treatment records reflects that the Veteran was noted in a June 1972 service treatment record as having a two-day history of pleuritis.  He was noted in this same service treatment record as having costochondritis or Tietze's syndrome.  No residual or chronic lung disabilities were listed on his February 1973 Report of Medical Examination upon separation from service.

In a June 2002 private treatment record, the Veteran was noted to have no acute chest disease following a chest x-ray.  He was found to have some pleural thickening anteriorly, but without lung consolidations or pleural effusion.  

In a March 2006 private treatment record, the Veteran was noted to have complaints of shortness of breath, at which time he was diagnosed as having chronic obstructive pulmonary disease (COPD).  This diagnosis was again confirmed during February 2007 private treatment, and he was further found to have a reactive airway disease.  A February 2007 chest x-ray showed no active cardiopulmonary disease.  

The Veteran underwent a VA General Medical Examination in July 2007, during which he denied any chest pain or lung problems.  The Veteran was noted to have a 41-year smoking history, and was trying to quit.  Physical examination of the chest revealed normal breath sounds posteriorly, expansion was symmetric, and he had no rales or rhonchi.  Pulmonary examination was within normal limits.  Chest x-ray revealed that overall lung volumes were within normal limits, and the lungs were free of any suspicious masses or nodules.  The radiologist noted a mild, diffuse increase in pulmonary interstitial markings in the lower lungs that appeared chronic.  He questioned whether the Veteran had a history of smoking, and indicated that if he did, these interstitial markings would be attributable to smoking.  

Following a December 2007 chest x-ray, the radiologist indicated that the Veteran's lungs were free of any consolidation, pleural effusion, pulmonary edema, or pneumothorax.  The impression was no acute pulmonary process.  

However, in a January 2008 VA treatment record, the Veteran was shown to have some restrictive lung pattern based on his complaints of shortness of breath.  

With regard to a current disability, the Board notes that a January 2008 private medical record from Dr. M.B.H., M.D. noted the Veteran as having acute sinobronchitis with exacerbated reactive airway disease and chronic obstructive pulmonary disease (COPD).

Pursuant the Board's October 2010 remand, the Veteran was afforded a VA examination in November 2011.  Following review of the evidence of record and upon physical examination of the Veteran, the examiner diagnosed the Veteran as having likely mild COPD.  The examiner opined that it was at least as likely as not that the Veteran has COPD related to his extensive smoking history.  The examiner opined that the Veteran's COPD is not due to Agent Orange or herbicide exposure because relevant medical literature does not show a link between exposure to herbicides and COPD.  Again, he found the most likely cause of the Veteran's lung disability is his extensive smoking history, and could not find any reason that it would be related to his military service.  

Upon careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for COPD.  In this case the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Although the Veteran asserts that his COPD is related to his conceded exposure to herbicides during service, the records do not demonstrate that the Veteran's COPD is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that it is less likely than not that the Veteran's COPD is related to service, to include exposure to asbestos therein.  Rather, he concluded that the Veteran's COPD was at least as likely as not related to his extensive smoking history.  

With regard to his assertion that COPD is related to herbicide exposure, the Board notes that, even if exposure to herbicides is presumed, COPD is not among the presumptive conditions noted in 38 C.F.R. § 3.309(e).  Thus, such disability is not subject to service connection on a presumptive basis.  Furthermore, as a lay person, the Veteran is not competent to offer an opinion on a complex medical question, such as linking COPD to herbicide exposure.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record notes that the Veteran has a diagnosis of COPD, it does not contain reliable evidence which relates this disease to any incident of service, to include any exposure therein.  As noted, the VA examiner related the Veteran's COPD to his smoking history rather than any exposure in service.  

The Board has considered the Veteran's lay assertion that his COPD is the result of herbicide exposure in service.  Certainly, he is competent to report sensory or observed symptoms such as those related to his respiratory system, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a respiratory disorder and linking any such disorder to in-service exposure to herbicides or other incident of military service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau, 492 F.3d 1372.  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno, 6 Vet. App. 465 (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

For these reasons, the Board concludes that the claim of entitlement to service connection for a lung disability, including COPD, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Service connection for tinnitus is denied.

Service connection for a lung disability is denied.  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


